Name: COUNCIL REGULATION (EC) No 3383/93 of 6 December 1993 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1994)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  trade;  trade policy;  international trade
 Date Published: nan

 11 . 12. 93 Official Journal of the European Communities No L 306/3 COUNCIL REGULATION (EC) No 3383/93 of 6 December 1993 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1994) the Commission must be able to take appropriate measures to re-establish customs tariffs if one of the ceilings is reached, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and Malta ('), as supplemented by the Additional Protocol (2), by the Supplementary Protocol to the Agreement (3) and the Protocol extending the first stage of this Agreement (4) provided, in Article 2 of Annex I, for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas, however, exemption from duties in respect of a number of products is subject to ceilings above which the customs duties applicable to third countries may be re-established ; Whereas, therefore, it is necessary to establish ceilings to be applied in 1 994 ; whereas the application of ceilings requires a surveillance system for imports of these products originating in Malta ; Whereas the decision for the establishment of the said ceilings and for the installation of a surveillance system should be taken by the Community, in the execution of its international obligations, in order to enable the depart ­ ments of the Commission to be kept aware of the level of imports of the said products ; Whereas, to ensure the efficiency of this surveillance system, Member States are required nevertheless to charge imports of the products in question against the ceilings as and when the products are entered with the customs authorities for free circulation ; whereas such administra ­ tion should provide the possibility of re-establishing customs duties once the said ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since Article 1 1 . From 1 January to 31 December 1994 imports into the Community of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph, the corresponding CN codes and the ceilings are set out in the Annex. 2. Quantities shall be charged against the ceilings as and when the products are entered with customs authori ­ ties for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an asso ­ ciation between the European Economic Community and Malta 0 ­ Goods may be charged against the ceilings only if the movement certificate is submitted before the date on which customs duties are re-established. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs. Member States shall inform the Commission of imports charged in accordance with the above procedure at the intervals and within the time limits specified in paragraph 4. 3 . As soon as the ceilings are reached, the Commission may adopt a Regulation re-establishing, until the end of the calendar year, the customs duties appli ­ cable to third countries.C) OJ No L 61 , 14. 3 . 1971 , p. 2. (2) OJ No L 304, 29. 11 . 1977, p. 2. (3) OJ No L 81 , 23. 3 . 1989, p. 2. (4) OJ No L 116, 9 . 5. 1991 , p. 67. O OJ No L 111 , 28 . 4. 1976, p. 3 . No L 306/4 Official Journal of the European Communities 11 . 12. 93 Article 34. Member States shall send the Commission not later than the 15th day of each month statements of the quan ­ tities charged during the preceding month. Article 2 The Commission, in close cooperation with the Member States, shall take all appropriate measures for the purposes of applying this Regulation . This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1993 . For the Council The President W. CLAES 11 . 12. 93 Official Journal of the European Communities No L 306/5 ANNEX List of products subject to import ceilings in 1994 CN code (') Description Level of ceiling (tonnes) Order No 11.0010 5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 5204 11 00   Containing 85 % or more by weight of cotton 5204 19 00 Other 5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale 5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale 5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like falling within code 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics : ex 5604 90 00  Other :   Of cotton 11.0020 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 521 1 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 5212 Other woven fabrics of cotton 5801 Woven pile fabrics and chenille fabrics, other than fabrics falling within code 5806 :  of cotton : 5801 21 00   Uncut weft pile fabrics ex 581 1 00 00 Quilted textile products of cotton in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery falling within code 5810 ex 6308 00 00 Sets consisting of woven fabric and yarn, of cotton, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale 11.0030 5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5507 00 00 Artificial staple fibres, carded, combed or otherwise processed for spinning application of ceiling suspended application of ceiling suspended application of ceiling suspended (') The Taric codes are to be found on the last page of this Annex . No L 306/6 Official Journal of the European Communities 11 . 12. 93 Order No CN code Description Level of ceiling (tonnes) 1 1 .0040 5608 Knotted netting of twine, cordage or rope ; made-up fishing nets and other made-up nets, of textile materials :  Of man-made textile materials : 5608 19 Other :    Made-up nets :     Of nylon or other polyamides : 5608 19 19 Other     Other : 5608 19 39 _____ Other 5608 90 00 - Other 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those falling within code 6103 6102 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles, knitted or crocheted, other than those falling within code 6104 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Other : 6107 91   Of cotton : 6107 9110    Of terry towelling fabrics 6107 91 90    Others 6107 92 00   Of man-made fibres 6107 99 00   Of other textile materials 6108 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Other : 6108 91   Of cotton : 6108 91 10    Of terry towelling fabrics 6108 91 90    Others 6108 92 00   Of man-made fibres 6108 99   Of other textile materials 6108 99 10    Of wool or fine animal hair 6108 99 90 Other 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted : 611010  Of wool or fine animal hair :   Other :    Men's or boys' : 6110 10 31 Of wool     Of fine animal hair : 6110 10 35      Of Kashmir goats 6110 10 38 Other    Women's or girls : 6110 10 91 Of wool     Of fine animal hair : 6110 10 95      Of Kashmir goats 6110 10 98 Other application of ceiling suspended 11 . 12. 93 Official Journal of the European Communities No L 306/7 Order No CN code Description Level of ceiling (tonnes) application of ceiling suspended (cont 'd) 11.0040 6110 20 - Of cotton : (cont 'd) _ _ Qther . 6110 20 91    Men's or boys' 6110 20 99    Women's or girls' 6110 30  Of man-made fibres :   Other : 6110 30 91    Men's or boys' 6110 30 99    Women's or girls' 6110 90  Of other textile materials : 6110 90 10 Of flax or ramie 6110 90 90 Other 61 1 1 Babies' garments and clothing accessories, knitted or crocheted : 6111 10  Of wool or fine animal hair : 6111 10 90 Other 61 1 1 20  Of cotton : 6111 20 90 Other 61 1 1 30  Of synthetic fibres : 61 1 1 30 90 Other 61 1 1 90 00  Of other textile materials 6112 Track suits , ski suits and swimwear, knitted or crocheted :  Track suits : 6112 11 00   Of cotton 6112 12 00   Of synthetic fibres 6112 19 00   Of other textile materials 6112 20 00  Ski suits  Men's or boy's swimwear : 6112 31   Of synthetic fibres : 6112 31 90 Other 6112 39   Of other textile materials : 6112 39 90 Other  Women's or girls' swimwear : 6112 41   Of synthetic fibres : 6112 41 90 Other 6112 49   Of other textile materials : 6112 49 90 Other 6113 00 Garments, made up of knitted or crocheted fabrics falling within code 5903, 5906 or 5907 : 6113 00 90 - Other 6114 Other garments , knitted or crocheted 6117 Other made up clothing accessories , knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories 6301 Blankets and travelling rugs : 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair : 6301 20 10   Knitted or crocheted 6301 30  Blankets (other than electric blankets) and travelling rugs, of cotton : 6301 30 10   Knitted or crocheted 6301 40  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres : 6301 40 10   Knitted or crocheted 6301 90  Other blankets and travelling rugs : 6301 90 10   Knitted or crocheted No L 306/8 Official Journal of the European Communities 11 . 12. 93 Order No CN code Description Level of ceiling (tonnes) 11.0040 6302 Bed linen, table linen, toilet linen and kitchen linen : (cont'd) 6302 10 - Bed linen, knitted or crocheted : 6302 10 10   Of cotton 6302 10 90   Of other textile materials 6302 40 00  Table linen, knitted or crocheted 6303 Curtains (including drapes) and interior blinds ; curtain or bed valances :  Knitted or crocheted : 6303 11 00   Of cotton 6303 12 00   Of synthetic fibres 6303 1 9 00   Of other textile materials 6304 Other furnishing articles, excluding those falling within code 9404 :  Bedspreads : 6304 1 1 00   Knitted or crocheted  Other : 6304 91 00   Knitted or crocheted 6305 Sacks and bags, of a kind used for the packing of goods : 6305 20 00  Of cotton  Of man-made textile materials : 6305 31   Of polyethylene or polypropylene strip or the like ex 6305 39 00   Other :    Knitted or crocheted ex 6305 90 00  Of other textile materials :   Knitted or crocheted 6307 Other made up articles, including dress patterns : 6307 10  Floot-cloths, dish-cloths, dusters and similar cleaning cloths : 6307 10 10   Knitted or crocheted 6307 90 - Other : 6307 90 10   Knitted or crocheted 11.0050 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those falling within code 6203 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Other : 6207 91   Of cotton : 6207 91 10    Bathrobes, dressing gowns and similar articles in terry towelling style 6207 91 90 Others 6207 92 00   Of man-made fibres 6207 99 00   Of other textile materials 6210 Garments, made up of fabrics falling within code 5602, 5603, 5903, 5906 or 5907 : 6210 10  Of fabrics falling within code 5602 or 5603 :   Of fabrics falling within code 5603 : 6210 1091    In sterile packs 6210 10 99 Other 6210 20 00  Other garments, of the type described in codes 6201 11 to 6201 19 6210 40 00  Other men's or boys' garments application of ceiling suspended (cont 'd) 1 864 11 . 12. 93 Official Journal of the European Communities No L 306/9 Order No CN code Description Level of ceiling (tonnes) 11.0050 6211 Track suits, ski suits and swimwear ; other garments : (cont 'd) - Swimwear : 6211 11 00   Men's or boys' 621 1 20 00  Ski suits  Other garments, men's or boys' : 6211 31 00   Of wool or fine animal hair 621 1 32   Of cotton : 6211 3210    Industrial and occupational clothing    Tracksuits with lining : 6211 32 31     with an outer shell of a single identical fabric      Other : 621 1 32 41      Upper parts 621 1 32 42      Lower parts 6211 32 90 Other 621 1 33   Of man-made fibres : 6211 33 10    Industrial and occupational clothing    Tracksuits with lining : 6211 33 31     with an outer shell of a single identical fabric Other : 621 1 33 41 _____ Upper parts 621 1 33 42      Lower parts 6211 33 90 Other 621 1 39 00   Of other textile materials :    Tracksuits with lining : 6211 42 31     with an outer shell of a single identical fabric     Other : 6211 42 41 _____ Upper parts 621 1 42 42      Lower parts    Tracksuits with lining : 6211 43 31     with an outer shell of a single identical fabric Other : 621 1 43 41      Upper parts 621 1 43 42 _____ Lower parts 6217 Other made up clothing accessories ; parts of garments or of clothing accessories, other than those falling within code 6212 : 6217 90 00  Parts 1 864 (cont 'd) Taric codes Order No CN code Taric code 1 1 .00 1 0 ex 5604 90 00 5604 90 00 * 50 11.0020 ex 5811 0000 5811 0000 * 14 5811 00 00*91 5811 00 00*92 ex 6308 00 00 6308 00 00 * 1 1 6308 00 00 * 19 1 1 .0040 ex 6305 39 00 6305 39 00 * 9 1 ex 6305 90 00 6305 90 00 * 10 6305 90 00 * 20